Not for Publication in West’s Federal Reporter

        United States Court of Appeals
                      For the First Circuit

No. 08-1103
                               KIMNY KEO,

                              Petitioner,

                                    v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                              Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                 Before

                 Torruella, Baldock, * and Lipez,
                         Circuit Judges.




     Joseph A. MacDonald, on brief, for petitioner.
     Gregory G. Katsas, Acting Assistant Attorney General,
Civil Division, Linda S. Wendtland, Senior Litigation
Counsel, and Justin Constantine, Trial Attorney, Office of
Immigration Litigation, on brief, for respondent.




                         September 25, 2008




    *
        Of the Tenth Circuit, sitting by designation.
      BALDOCK,     Circuit   Judge.     The   former    Immigration        and

Naturalization      Service    (now   the     Department        of   Homeland

Security)    charged     Petitioner     Kimny    Keo,       a    citizen    of

Cambodia, with overstaying his non-immigrant visa.                     See 8

U.S.C. § 1227(a)(1)(B).         Petitioner admitted the charge’s

factual allegations (contained in a Notice to Appear) and

filed an application for asylum and withholding of removal.

See 8 U.S.C. §§ 1158(b), 1231(b)(3). 1            In his application,

Petitioner alleged a fear of persecution in Cambodia related

to his past political activities.

      Following a hearing at which Petitioner testified at

length, the Immigration Judge (IJ) found him not credible.

See id. § 1158(b)(1)(B)(ii),(iii) (establishing framework

for credibility determinations).            Based on blanket findings,

the   IJ   first   concluded    Petitioner      was   not       eligible   for

asylum.     The IJ explained that Petitioner did not meet his

burden of establishing he was a “refugee” within the meaning

of 8 U.S.C. § 1101(a)(42), i.e., one having a well-founded



      1
      Petitioner also unsuccessfully sought relief under the
United Nations Convention Against Torture (CAT).     Because
Petitioner has not argued his CAT claim in his appellate
brief, that claim is not before us on the Petition for
Review. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990) (recognizing “settled appellate rule that issues
adverted to in a perfunctory manner, unaccompanied by some
effort at developed argumentation, are deemed waived”).

                                  -2-
fear of persecution based on, among other things, “political

opinion.”      See id. § 1158(b) (requiring applicant for asylum

to   establish     refugee       status).          The    IJ   further    concluded

Petitioner      was    not       entitled     to    withholding         of   removal

because he did not meet his burden of establishing his life

or   freedom    would       be   threatened        on    account   of    “political

opinion” if removed to Cambodia.                   See id. § 1231(b)(3).          The

Board of Immigration Appeals (BIA) dismissed Petitioner’s

appeal, agreeing with the IJ’s “decision for the reasons

stated therein.”            The BIA explained that the IJ’s adverse

credibility determination was not clearly erroneous.                           See 8

C.F.R. § 1003.1(d)(3)(i).

       In Jiang v. Gonzales, 474 F.3d 25, 27 (1st Cir. 2007)

we   set   forth      the    standard    of    review          applicable    to   the

present Petition:

       This court reviews findings of fact in immigration
       proceedings, including findings with respect to
       credibility, to determine whether those findings
       are supported by substantial evidence in the
       record. Under that standard, an adverse credibility
       determination may stand if it is supported by
       reasonable, substantial, and probative evidence on
       the record considered as a whole.

(internal quotations and citation omitted).                          We need not

repeat Petitioner’s story here.                We have carefully reviewed

the entire record and the parties’ briefs, and conclude the

IJ and BIA reached a permissible result under the applicable

law.    We have repeatedly opined that “‘when a lower court

                                        -3-
accurately takes the measure of a case and articulates a

cogent     rationale,     it     serves     no     useful      purpose   for    a

reviewing court to write at length.’”                        Metropolitan Life

Ins. Co. v. Zaldivar, 413 F.3d 119, 120 (1st Cir. 2005)

(quoting Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st

Cir. 2002) (citing cases)).               Because substantial evidence

supports both the IJ’s and BIA’s respective decisions, we

deny the Petition for Review for substantially the reasons

set forth in those decisions.              See Lin v. Mukasey, 521 F.3d

22,   26   (1st   Cir.   2008)    (“Where        the   BIA    adopts   the   IJ’s

ruling, but also engages in discussion of its own, we review

the decisions of both together.”).

      PETITION FOR REVIEW DENIED.




                                     -4-